Deen, Presiding Judge,
concurring specially.
While agreeing with Divisions 1 and 2 and the judgment affirming the juvenile court proceedings below, it should be observed that the issue discussed in Division 3 of the majority opinion was never raised below. Since the purpose of our court is to correct errors made below and since there were no objections made on this point, there is nothing for us to decide. “He may, therefore, not raise these issues on appeal.” Willis v. State, 249 Ga. 261, 266 (290 SE2d 87) (1982).
I am authorized to state that Judge Banke joins in this special concurrence.